Citation Nr: 0331803	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-14 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) disability benefits.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO) that found that the appellant did not have the 
required military service to be eligible for VA disability 
benefits.


REMAND

The AOJ should attempt to verify the appellant's service with 
the service department, using the 1922 date of birth 
information contained in his Affidavit for Philippine Army 
Personnel, and indicating to the service department that his 
rank might have been Sergeant.

The AOJ should send the appellant a VCAA letter.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  


1.  The AOJ should attempt to verify the 
appellant's service with the service 
department, using the 1922 date of birth 
information contained in his Affidavit 
for Philippine Army Personnel, and 
indicating to the service department 
that his rank might have been Sergeant.

2.  The AOJ should send the appellant a 
VCAA letter on the matter of basic 
eligibility for VA disability benefits.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.






	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


